Dismissed and Opinion Filed October 26, 2016




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-01064-CV

              BILL E. LEAVELL AND BARBARA J. LEAVELL, Appellants
                                      V.
          INMAN A PLUS GUTTERS, PAINTING & SHEET METAL, INC., Appellee

                         On Appeal from the 59th Judicial District Court
                                    Grayson County, Texas
                              Trial Court Cause No. CV-14-1513

                               MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                  Opinion by Chief Justice Wright
          The Court has before it appellants’ and appellee’s agreed motion for non-suit. The

parties represent that they have reached a “full and final settlement of all issues” pending on

appeal.

          We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
161064F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BILL E. LEAVELL AND BARBARA J.                       On Appeal from the 59th Judicial District
LEAVELL, Appellants                                  Court, Grayson County, Texas
                                                     Trial Court Cause No. CV-14-1513.
No. 05-16-01064-CV          V.                       Opinion delivered by Chief Justice Wright.
                                                     Justices Lang-Miers and Stoddart
INMAN A PLUS GUTTERS, PAINTING &                     participating.
SHEET METAL, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Pursuant to their agreement, each party shall bear their costs incurred in this appeal.


Judgment entered October 26, 2016.




                                               –2–